SECOND AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as
of September 28, 2011 (the “Second Amendment”), is by and among LHC GROUP, INC.,
a Delaware corporation (the “Borrower”), the LENDERS, and CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, individually as a Lender and as
Administrative Agent, and CAPITAL ONE, NATIONAL ASSOCIATION, as sole bookrunner
and sole lead arranger.
 


R E C I T A L S:


1.           The Borrower, JPMorgan Chase Bank, N.A., and Capital One, National
Association, individually as a Lender and as Administrative Agent, are the
parties to that certain Second Amended and Restated Credit Agreement dated as of
October 12, 2010, as amended by First Amendment thereto dated October 29, 2010
(as so amended, the “Agreement”).


2.           The Borrower desires to borrow up to $1,500,000.00 pursuant to a
real estate construction loan extended by American Bank & Trust Company in
Opelousas, Louisiana.  The loan proceeds are to be used by Borrower to construct
a building for Borrower’s business in Opelousas, Louisiana.


3.           Section 13.5 of the Agreement prohibits the $1,500,000.00 real
estate construction loan and Section 13.4 of the Agreement prohibits the
granting of a mortgage affecting Borrower’s immovable property in Opelousas by
Borrower to American Bank & Trust Company.


4.           The Borrower, with the Guarantors’ consent, is requesting that the
Agreement be amended to permit the construction loan and mortgage.


5.           Subject to the terms and conditions of this Second Amendment, the
Lenders have agreed to such amendment.




NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
hereinafter set forth and intending to be legally bound hereby, do hereby
further amend the Agreement and agree as follows:


A.           Defined Terms.  Capitalized terms used herein which are defined or
used in the Agreement are used herein with such meanings, except as may be
otherwise expressly provided in this First Amendment.


B.           Amendment to Definitions.  The following new definition is hereby
added to the Agreement:


 
1

--------------------------------------------------------------------------------

 
“Second Amendment” The words “Second Amendment” shall mean that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of September
28, 2011 among the Borrower, the Lenders, and Capital One, National Association,
a national banking association, individually as a Lender and as Administrative
Agent, and Capital One, National Association, as sole bookrunner and sole lead
arranger.
 
C.           Amendment to Section 13.4.  Section 13.4 of the Agreement is hereby
amended and supplemented to include the following new provision as subpart (n)
thereof:


 
(n)  
Mortgage by Borrower in favor of American Bank & Trust Company as collateral for
the $1,500,000.00 real estate construction loan that is referenced in Section
13.5(g) below, which mortgage will affect Borrower’s immovable property in
Opelousas, Louisiana, all as more particularly described in the attached Exhibit
A.



D.           Amendment to Section 13.5.  Section 13.5 of the Agreement is hereby
amended and supplemented to include the following new provision as subpart (g)
thereof:


 
(g)  
Non-revolving construction loan in the aggregate principal amount of
$1,500,000.00 extended by American Bank & Trust Company to Borrower for
construction of a building in Opelousas, Louisiana, which loan will be secured
by the mortgage referenced in Section 13.4(n) above.



E.           Conditions Precedent.  The obligations of the Lenders under the
Agreement, as amended by this Second Amendment, shall be subject to the
satisfaction of the following conditions precedent:  the Agent’s receipt of (i)
this Second Amendment, executed by the Borrower and all of the Lenders, and
acknowledged and consented to by the Guarantors; and (ii) copies of all other
documents, instruments and certificates which the Agent, Lenders or their
counsel may reasonably request in connection herewith.


F.           Confirmation of Related Documents.  It is the intention of the
parties that all of the liens, privileges, priorities, and equities existing and
to exist under and in accordance with the terms of the Collateral Documents are
hereby renewed, extended, and carried forward as security for the Indebtedness.


G.           Representation.  On and as of the date hereof, and after giving
effect to this Second Amendment, the Borrower confirms, reaffirms and restates
the representations and warranties set forth in the Agreement; provided, that
each reference to the Agreement herein shall be deemed to include the Agreement
as amended by this Second Amendment. The Borrower also represents and warrants
that no Default or Event of Default has occurred and is continuing under the
Agreement.


H.           Amendments.  THE AGREEMENT AND THIS SECOND AMENDMENT ARE CREDIT OR
LOAN AGREEMENTS AS DESCRIBED IN LA. R.S. 6:§1121, ET SEQ.  THERE ARE NO ORAL
AGREEMENTS AMONG LENDERS OR AGENT AND
 
 
2

--------------------------------------------------------------------------------

 
THE BORROWER.  THE AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT, AND THE OTHER
LOAN DOCUMENTS SET FORTH THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR WRITTEN AND ORAL UNDERSTANDINGS
BETWEEN THE PARTIES, WITH RESPECT TO THE MATTERS HEREIN AND THEREIN SET
FORTH.  THE AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT, CANNOT BE MODIFIED
OR AMENDED EXCEPT BY A WRITING SIGNED AND DELIVERED BY ALL THE PARTIES.


I.           Waiver of Defenses.  In consideration of the Agent’s and the
Lender’s execution of this Second Amendment, the Borrower does hereby
irrevocably waive any and all claims and/or defenses to payment on any
Indebtedness arising under the Agreement and owed by Borrower to Lenders that
may exist as of the date of execution of this Second Amendment.


J.           Payment of Expenses.  The Borrower agrees to pay or reimburse the
Agent for all legal fees and reasonable expenses of counsel to the Agent in
connection with the transactions contemplated by this Second Amendment.


K.           Governing Law:  Counterparts.  This Second Amendment shall be
governed by and construed in accordance with the laws of the State of
Louisiana.  This Second Amendment may be executed in any number of counterparts,
all of which counterparts, when taken together, shall constitute one and the
same instrument.
 
L.           Continued Effect.  Except as expressly modified herein, the
Agreement, as amended by this Second Amendment, shall continue in full force and
effect.  The Agreement, as amended by this Second Amendment, is hereby ratified
and confirmed by the parties hereto.


M.           Resolutions/Consents.  The Borrower hereby certifies to Agent and
the Lenders that all authorizations, consents, and resolutions previously
delivered to the Agent and Lenders in connection with the Agreement remain in
effect and the Agent and the Lenders may continue to rely on the same.






(The remainder of this page was intentionally left blank.)

 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
Borrower:


LHC GROUP, INC.
a Delaware corporation


By: /s/ Peter J. Roman
     Name:   Peter J. Roman
     Title:     Executive Vice President and Chief Financial Officer


Agent:


CAPITAL ONE, NATIONAL ASSOCIATION


By: /s/ Grant Guillotte
Name:  Grant Guillotte
Title:    Senior Vice President


Lenders:


CAPITAL ONE, NATIONAL ASSOCIATION


Line of
Credit                                                                   
    By:  /s/ Grant Guillotte
Loan Commitment:  $40,000,000.00                                           
Name:  Grant Guillotte
Percentage: 53%                                                              
           Title:    Senior Vice President




JPMORGAN CHASE BANK, N.A.


Line of
Credit                                                                    
   By: /s/ Angela Cole
Loan
Commitment:  $35,000,000.00                                            Name:  Angela
Cole
Percentage:
47%                                                                          Title:    Senior
Vice President
 
 
4

--------------------------------------------------------------------------------

 
Exhibit A


THAT CERTAIN PARCEL OF LAND (LISTED AS PARCEL #0102505600 WITH THE ST. LANDRY
PARISH ASSESSOR) CONSISTING OF 8.492 AC, N OPELOUSAS CORPORATED LIMITS, S PAVY,
E PARK VISTA, SUBDIV UNIT 4 W, OPELOUSAS GENERAL HOSPITAL IN SEC 102 & 150, T-6S
R-4E 848578 R-37-906); PLAT 2.745 AC N PAVY & HEATHER DR, E PARK VISTA, UNIT IV
W, HWY 182, IN SEC 150, 103, T-6S R-4E 604649 (DON 23-780).


PROPERTY IS FURTHER DESCRIBED AND IDENTIFIED AS:
LOT 1 (.629 AC), LOT 9 (.649 AC), LOT 12 (.652 AC), LOT 13 (.410 AC) LOT 14
(.479 AC), LOT 27 (.460 AC), LOT 28 (.383 AC), LOT 33, LOT 35 (54.68 X 98.46),
LOT 36 (81.21 X 109.20), LOT C-1 (.706 AC), LOT C-2 (.847 AC) on the copy of the
plat attached hereto as Exhibit A.”



